DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JOSEPH FISCHER,
                             Appellant,

                                    v.

U.S. BANK TRUST NATIONAL ASSOCIATION as Trustee of DWELLING
                     SERIES IV TRUST,
                         Appellee.

                              No. 4D21-2085

                              [May 19, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE
18-026886.

  Francis Mota and Kendrick Almaguer of The Ticktin Law Group,
Deerfield Beach, for appellant.

  Christophal C.K. Hellewell, Chase A. Berger and Tara L. Rosenfeld of
Ghidotti │Berger LLP, North Miami Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.